Citation Nr: 0517849	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-04 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of left kidney removal, due to cancer of the 
kidney.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active service from February 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied an increased evaluation for 
removal of the left kidney.  

The veteran and his spouse presented testimony at a Travel 
Board hearing held before the undersigned Veterans Law Judge 
in March 2005.  A transcript of the hearing is of record.  At 
the hearing, it appears that the veteran contemplated raising 
a claim of entitlement to service connection for residuals of 
service connected renal cell cancer/left kidney removal 
affecting the right kidney.  This matter is referred to the 
RO for clarification and action as appropriate.  

In a July 2003 rating decision, the RO effectuated a proposal 
(of which the veteran was notified in April 2003) to reduce 
the 100 percent evaluation for clear cell renal carcinoma to 
0 percent, effective from October 1, 2003.  That issue is 
addressed in the Remand portion of this decision, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Left radical nephrectomy (surgical removal of the left 
kidney) was performed in April 2002, because the kidney was 
cancerous.

2.  The veteran currently exhibits no evidence of 
albuminuria, edema, decreased right kidney function, or 
hypertension with diastolic pressure of predominantly 120 or 
more.

3.  The veteran's primary symptoms consist of urinating 4 
times a day, every 2-3 hours, and 3 times at night, every 3 
hours.
CONCLUSION OF LAW

A rating in excess of 30 percent for residuals of left kidney 
removal, due to cancer of the kidney, is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Codes 7500, 7528 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty to notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In an August 2002 letter implementing VA's duty to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claim and what the veteran's own responsibilities were in 
accord with the duty to assist.  In addition, the veteran was 
advised by virtue of an April 2003 rating decision, and a 
detailed Statement of the Case (SOC) issued in November 2003, 
of the pertinent law and what the evidence must show in order 
to substantiate the claim.  Any notice provided by VA must be 
read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  See 
Mayfield v. Nicholson, supra, slip op. at 27. 

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist prior 
to the appealed rating decision.  Moreover, the RO has taken 
all necessary steps to both notify the veteran of the 
evidence needed to substantiate the claim and to assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of the matter being decided in this decision of 
the Board.  Rather, remanding this case again to the RO for 
further VCAA development would result only in additional 
delay, with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
Private medical evidence has been secured for the file.  In 
addition, the record contains a medical evaluation conducted 
in 2003.  For its part, VA has done everything reasonably 
possible to assist the veteran, and no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

Private medical records show that the veteran was seen with 
symptoms of gross hematuria in November 2001, and that 
ultimately a left kidney nephrectomy was performed in April 
2002 associated with findings of renal cell carcinoma (left 
renal mass).  There were no other focal abnormalities or mass 
lesions shown within the kidney.

In a February 2003 rating decision, the RO granted service 
connection for clear cell carcinoma of the left kidney with 
sarcomatoid change, which was assigned a 100 percent 
evaluation under Diagnostic Code (DC) 7528; and for left 
kidney removal secondary to cancer of the kidney, which was 
assigned a 30 percent evaluation under DCs 7528-7500.

A QTC examination was conducted in March 2003.  The history 
indicated that, in April 2002, the veteran underwent surgical 
removal of the left kidney due to cancer.  It was noted that 
subsequently he had not required urinary catheterization, 
dilation, drainage procedures, or renal dialysis.  The 
veteran complained of easy fatigability and reported that he 
had not worked since the surgery.  He reported that he 
urinated 4 times a day every 2-3 hours, and 3 times at night, 
every 3 hours.  He denied problems with urinary obstruction 
or incontinence.  Physical examination revealed blood 
pressure of 167/98; 165/95, and 172/99.  There was no edema 
present.  Diagnostic studies, including comprehensive 
metabolic panel, urinalysis, and CBC (complete blood count) 
were all within normal limits.  A diagnosis of status post 
left nephrectomy for RCC (malignant neoplasms of the 
genitourinary system) was made.

The examiner commented that a review of a February 2003 
record of Dr. S. indicated that the veteran was doing well 
and that comprehensive metabolic panel and chest X-ray films 
were within normal limits, although it does not appear that 
the report was made part of the record.  There was no 
indication from the veteran or his private doctor (Dr. S.) 
that any followup chemical or radiation therapy was necessary 
following surgery.  

In an April 2003 rating decision, the RO proposed to decrease 
the 100 percent evaluation for renal carcinoma of the left 
kidney to 0 percent, inasmuch as there was no evidence of 
continued therapy, recurrence or metastasis, in accordance 
with the rating criteria.  That action was effectuated in a 
July 2003 rating decision.

The veteran also submitted copies of fact sheets, articles, 
and medical studies pertaining to chromosome studies and the 
effects of cancer.  

The veteran and his spouse presented testimony at a Travel 
Board hearing held at the RO in March 2005.  At the hearing 
the veteran presented additional evidence in the form of 
researched medical treatises and articles related to renal 
cell carcinoma and post-treatment sequelae, which was 
accompanied by a waiver.  The veteran testified that prior to 
cancer surgery he had worked as a machinist, but that he had 
not been able to work since his surgery.  He indicated that 
he had not applied for Social Security disability benefits.  
He also testified that he voided every 2-3 hours during the 
day and every 2 hours at night.  The veteran stated that no 
doctor had identified any high blood pressure due to kidney 
trouble, edema/swelling, or any abnormal findings on urine 
testing.  

The undersigned Veterans Law Judge, the veteran and his 
spouse agreed to leave the record open for 30 days following 
the hearing to allow for the presentation of any additional 
evidence with a waiver.  However, no additional evidence was 
added to the record on appeal thereafter.


III.  Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's service-connected left kidney removal is 
currently rated 30 percent disabling under 38 C.F.R. § 
4.115b, Diagnostic Codes 7528-7500.  

Under 38 C.F.R. § 4.115b, removal of one kidney warrants a 
minimum evaluation of 30 percent disabling under that code, 
or it is rated as renal dysfunction under 38 C.F.R. § 4.115a 
if there is nephritis, infection, or pathology of the other 
kidney.

Renal dysfunction is rated 30 percent when there is constant 
or recurring albumin with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  A 60 
percent rating is warranted when there is constant 
albuminuria with some edema; or definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
38 C.F.R. § 4.115a, Diagnostic Code 7101.  An 80 percent 
rating requires persistent edema and albuminuria with BUN 40 
to 80 mg%; or creatinine 4 to 8mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 100 percent rating 
requires regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or BUN more than 80mg%; or creatinine more than 
8mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.

Under Diagnostic Code 7101, a 10 percent rating for 
hypertension requires diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a rating of 20 percent 
requires a diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more; a rating of 40 
percent for hypertension requires diastolic pressure 
predominantly 120 or more.  A 60 percent rating requires 
diastolic pressure of 130 or more.  See 38 C.F.R. § 4.104.

The Rating Schedule provides a 100 percent rating for 
malignant neoplasms of the genitourinary system.  38 C.F.R. § 
4.115b, Diagnostic Code 7528 (2004).  It is noted that 
following cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the 100 percent 
rating shall continue with a mandatory VA examination at the 
expiration of 6 months.  Any change in evaluation based upon 
that or any subsequent examinations shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis the disability should be 
rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Id.

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 
4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted. 38 C.F.R. § 4.115a.  When 
there is leakage requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day, a 40 percent 
disability rating is warranted.  Id.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than two times per day.  
Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115.  A 40 percent rating 
contemplates a daytime voiding interval less than one hour, 
or awakening to void 5 or more times per night.  Id.  A 20 
percent rating contemplates daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night.  
Id.  A 10 percent rating contemplates daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night.  Id.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115.  A 10 percent 
rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post-void 
residuals greater than 150 cubic centimeters (cc); (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Id.  A 
noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.  Id.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

IV.  Analysis

Service connection is currently in effect for the 
postoperative residuals of left kidney removal due to cancer 
of the kidney, which is assigned a 30 percent disability 
evaluation.  This disability is rated under DCs 7528-7500.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27.  

As mentioned above, the veteran's service-connected kidney 
disability is currently assigned a 30 percent rating under 38 
C.F.R. § 4.115b, Diagnostic Code 7500, for removal of one 
kidney.  Under this code, 30 percent is the minimum rating 
available; it is noted that, in the alternative, the 
disability may be rated under renal dysfunction if there is 
nephritis, infection, or pathology of the remaining kidney.

A careful review of the medical evidence shows that the 
veteran's current symptomatology from his kidney disability 
does not support an increased rating under the criteria for 
renal dysfunction.  As the March 2003 examination findings 
show, there was no presence of edema and the veteran's 
urinalysis was negative, thus not showing any albuminuria.  
Although the report did document some high blood pressure 
readings of 167/98, 165/95, and 172/99 at the time of 
examination which would support a 10 percent rating under DC 
7101 for hypertension, the veteran is already rated at 30 
percent rating under 38 C.F.R. § 4.115a for renal 
dysfunction. 

There is no indication from the 2003 examination results or 
any other medical records that the veteran's right kidney 
demonstrates a decrease in function- laboratory findings were 
essentially negative and no complications following the April 
2002 nephrectomy were shown.  Furthermore, there is no other 
evidence that the veteran has been receiving on-going 
treatment for any symptoms affecting the kidney.  Although he 
complains of frequent urination, there is no objective 
evidence showing that there is a decrease in kidney 
functioning.  The current diagnosis is simply status post 
left nephrectomy.  Thus, in the Board's estimation, the 
clinical and laboratory findings on the examination reflect 
that the service-connected kidney disability more nearly 
approximates the criteria for the current 30 percent rating, 
rather than the next higher rating of 60 percent upon 
application of the rating criteria for renal dysfunction.  
See 38 C.F.R. § 4.115b.

The other applicable diagnostic code, DC 7528, provides that 
a 100 percent rating is warranted for malignant neoplasms of 
the genitourinary system.  38 C.F.R. § 4.115b, Diagnostic 
Code 7528.  If there has been no local reoccurrence or 
metastasis, the disability should be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  

The veteran and his representative maintain that a higher and 
separate evaluation is warranted for the veteran's symptoms 
of voiding dysfunction, primarily manifested by urinary 
frequency.  However, while it appears that a rating based on 
voiding dysfunction may be appropriate in this case, inasmuch 
as there has been no local reoccurrence or metastasis, it is 
clear that, under DC 7528, these criteria (38 C.F.R. 
§ 4.115a) may be used as alternative rating criteria to DC 
7528, and not as a basis for a separate and independent 
evaluation based solely on manifestations of voiding 
dysfunction.

Accordingly, the Board has considered whether an evaluation 
in excess of 30 percent is warranted for the veteran's 
symptoms of voiding dysfunction.  The evidence establishes 
that the veteran's voiding dysfunction is primarily 
manifested by urinary frequency.  The 2003 examination report 
shows that the veteran reported that he urinated 4 times a 
day, every 2-3 hours, and 3 times at night, every 3 hours.  
He denied problems with urinary obstruction or incontinence.  
At the 2005 hearing, the veteran testified that he voided 
every 2-3 hours during the day and every 2 hours at night.  

However, under the rating criteria of 38 C.F.R. § 4.115a 
applicable to urinary frequency, a 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  The veteran's 
urinary frequency is more consistent with the 20 percent 
criteria, which is warranted for daytime voiding interval 
between 1 and 2 hours, or awakening to void 3 to 4 times per 
night.  Accordingly, these findings do no establish that the 
veteran's symptoms of urinary frequency more nearly 
approximates the criteria for a 40 percent rating under the 
criteria for voiding dysfunction.  

The Board has also considered the treatise evidence which has 
been presented, consisting of medical articles, fact sheets, 
and research papers.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, as discussed by the board above the 
Court has held that medical evidence is speculative, general, 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993, supra; see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  However, 
unfortunately this evidence is of little probative value in 
the instant case inasmuch as none of the articles related to 
the veteran's current clinical condition.

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent for 
the veteran's kidney disability.  Thus, the benefit-of-the-
doubt rule does not apply, and the present claim must 
therefore be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for residuals of removal of the left 
kidney, due to cancer of the kidney, is denied.


REMAND

In a July 2003 rating decision, the RO decreased the 100 
percent evaluation for clear cell renal carcinoma to 0 
percent, effective from October 1, 2003.  The veteran was 
advised of this proposed decrease in a letter from the RO 
dated April 30, 2003.  Subsequently, in February 2004, on a 
VA Form 9, Appeal to the Board of Veterans' Appeals, the 
veteran expressed disagreement with that determination.  A 
written communication from a claimant or his/her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement (NOD).  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.201.  The Board concludes that the 
veteran's February 2004 VA Form 9 constitutes a valid and 
timely NOD as to the aforementioned claim. 

Inasmuch as the July 2003 rating decision was the first time 
the RO considered and adjudicated the issue involving the 
effectuated decreased in benefits for renal carcinoma, the 
veteran's February 2004 VA Form 9, in which he expressed 
disagreement with that determination, constitutes an NOD as 
to that issue, even though it also constitutes a substantive 
appeal as to increased rating claim for removal of the left 
kidney.

The Court has held that the filing of an NOD initiates the 
appeal process, and that the failure of the RO to issue an 
SOC is a procedural defect requiring a remand.  See Manlincon 
v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  Thus, the Board finds that 
the issue of the effectuated decreased benefits for renal 
carcinoma must be remanded so that the RO can issue an SOC 
and the veteran can be afforded the opportunity to perfect a 
timely substantive appeal (VA Form 9) as to this issue.

Accordingly, the issue of whether the reduction in evaluation 
for clear cell renal carcinoma from 100 percent to 0 percent 
was properly effectuated and warranted is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will provide notification when further action is required 
on the part of the appellant.

1.  The RO should also issue an SOC 
addressing the matter of whether the 
reduction in evaluation for clear cell 
renal carcinoma from 100 percent to 0 
percent was properly effectuated and 
warranted.  The veteran should be provided 
the opportunity to perfect a timely 
Substantive Appeal (VA Form 9) with respect 
to that issue.  The RO is free to undertake 
any additional development deemed necessary 
with respect to that issue.

2.  If, and only if, the veteran perfects 
his appeal as to the decreased evaluation 
for renal carcinoma, the RO should return 
the case to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


